Citation Nr: 1101568	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Newark, New Jersey.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in September 2010.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part. 


REMAND

A review of the record reveals that the Veteran may have received 
treatment at a VA facility as it relates to his hearing loss and 
tinnitus claims.  

In his September 2008 VA examination report, the VA examiner 
indicated that he had reviewed the August 2007 VA NJ - Lyons 
Audiology records.  Such records are not contained in the claims 
file.  

At his September 2010 hearing, the Veteran indicated that he had 
been put into the VA system in 2008.  He noted that they began to 
treat him and then kicked him out of the system.  

VA is deemed to have constructive knowledge of documents which 
are generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611,612-13 (1992).  If those documents predate a Board 
decision on appeal, are within VA's control, and could reasonably 
be expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such material 
could be determinative of the claim, a remand for readjudication 
is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
names and addresses of all VA facilities 
where he has received treatment for 
bilateral hearing loss or tinnitus.  
Regardless of the Veteran's response, 
obtain copies of all records of the 
Veteran's treatment from the Lyons, New 
Jersey VAMC since 2007.

2.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

